Detailed Action
This is the final office action for US application number 16/450,520. Claims are evaluated as filed on November 30, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Ameil, Michelson, Biscup, Prasad, and Myerson teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that a comparison of originally filed Figs. 4A and 4C show that the only difference is the addition of adjustable section 38 in Fig. 4C and thus the implant of Fig. 4C has the first bone engaging feature 10 and second bone engaging feature 20 on the ends and amended Figs. 4C and 4D are supported (Remarks p. 11), Examiner agrees.
With regards to Applicant’s argument that, based on the above argument and new Figs. 4E-4H and paragraph 52, claims 1, 2, 4-7, 9-12, 21, and 22 are fully described in the specification and shown in the figures as claimed (Remarks p. 12-15), 
With regards to Applicant’s argument that the bendable element of claim 21 is shown in Figs. 9-11C and described in paragraphs 52 and 66 (Remarks p. 15), Examiner notes that paragraph 66 is silent to any mention of a bendable portion or particular species and that Figs. 9-11C are a non-elected species. While paragraph 52 does list an embodiment that is bendable, there is no disclosure of an implant that is bendable and has multiple removable segments as provided by claim 1 lines 20-21. Thus, such is not shown, described in the specification, and constitutes new matter as detailed below.
With regards to Applicant’s argument that newly Figs. 4G and 4H show the tabs and slots of paragraph 52 (Remarks p. 16), Examiner notes that, as detailed below, new Figs. 4G and 4H and corresponding specification amendments add new matter to the 
With regards to Applicant’s argument that flexible in claim 18 is a synonym of bendable, which is supported in paragraph 52 and thus claim 18 complies with the written description requirement (Remarks p. 16), Examiner notes that while a structure that is flexible may bend and bendable structure is not necessarily flexible, e.g. a door hinge. Further, claim 15 lines 22-27 now provides first and second segments with slot and tabs and so claim 18 provides and implant with first and second segments with slot and tabs that are flexible, which is not disclosed and thus does not comply with the written description requirement.
With regards to Applicant’s argument that Ameil does not disclose the intermediate portion adjustable section comprising multiple removable segments (Remarks p. 18 and 20-22), Examiner notes that Michelson has been provided as a teaching thereof in the below rejection.
With regards to Applicant’s argument that the implant of Prasad does not wrap around any of the bones it contacts in a medial-lateral direction as now required by claim 13 (Remarks p. 19), Examiner notes that given the positioning shown by Prasad Fig. 2 and the curvature of the implant shown in Fig. 3C, the implant necessarily curves and wraps around a portion of the bones as the curvature extends from medial to lateral, i.e. along the medial-lateral direction, as labeled on Fig. 2.
With regards to Applicant’s argument that the implant of Prasad does not wrap around a first metatarsal and a second metatarsal (Remarks p. 19), Examiner notes that Myerson has been provided in the rejection below as such is shown in Fig. 1.
Applicant's arguments with respect to Sarin and Sherman (Remarks p. 22-25) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Specification
The amendment filed November 30, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amendments to follow paragraph 20 providing a description of Figs. 4G and 4H as well as amendments to paragraph 52 regarding element labels 40 and 42. At least the location, orientation, shape, and size of the disclosed slots and tabs were not originally described in the specification, shown in the drawings, or originally claimed. Thus there is not support in the original application for the elements broadly shown in Figs. 4G and 4H and defined as slots and tabs. Examiner suggests removal of references to Figs. 4G and 4H and element labels 40, 42 from the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1, 2, 4-7, 9-12, 21, and 22, the specification appears to lack proper antecedent basis for an implant with a first tip at the first free end of the first bone engaging feature that is wider than a maximum width of the intermediate portion and the second tip at the second free end of the second bone engaging feature that is at least as wide as the maximum width of the intermediate portion and the intermediate portion comprises an adjustable section of claim 1 lines 12-16 and 20. Instead, the elected species of Figs. 4C and 4D is the only implant disclosed to have an adjustable section but is not shown or described in a manner to enable clear discernment regarding the relative sizing of the widths that are claimed. Indeed, while unclear, as can best be discerned from Figs. 4C and 4D, the intermediate portion may be as wide as the first bone engaging feature and the intermediate portion may be wider than the second bone engaging feature, which is contrary to what is claimed. Alternative implants of non-elected species do not disclose the claimed adjustable section, but Figs. 3B, 5, 7A, 7B, 8, 10, and 11C do appear to provide support for the claimed widths. Thus, the specification fails to provide proper antecedent basis for an implant with a first tip at the first free end of the first bone engaging feature that is wider than a maximum width of the intermediate portion and the second tip at the second free end of the second bone engaging feature that is at least as wide as the maximum width of the intermediate portion and the intermediate portion comprises an adjustable section. Examiner suggests cancelling claim 1 lines 12-16 as the implant of Figs. 4C and 4D represent the elected species.
As to claim 11, the specification appears to lack proper antecedent basis for the bone contacting surface of the second bone engaging feature has the same width as the maximum width of the intermediate portion. The elected species of Figs. 4C and 4D is the only implant disclosed to have an adjustable section as provided by claim 1 lines 20-22 but is not shown or described in a manner to enable clear discernment regarding the relative sizing of the widths that are claimed. Indeed, while unclear, as can best be discerned from Figs. 4C and 4D, and the intermediate portion appears wider than the second bone engaging feature, which is contrary to what is claimed. Thus, the specification fails to provide proper antecedent basis for the bone contacting surface of the second bone engaging feature has the same width as the maximum width of the intermediate portion. Examiner suggests cancelling claim 11.
As to claims 15-20, the specification appears to lack proper antecedent basis for an implant with a first free end of the first bone engaging feature that is wider than a maximum width of the intermediate portion and the second free end of the second bone engaging feature that is at least as wide as the maximum width of the intermediate portion and the intermediate portion comprises at least one adjustable section of claim 15 lines 16-21. Instead, the elected species of Figs. 4C and 4D is the only implant disclosed to have an adjustable section but is not shown or described in a manner to enable clear discernment regarding the relative sizing of the widths that are claimed. Indeed, while unclear, as can best be discerned from Figs. 4C and 4D, the intermediate portion appears as wide as the first bone engaging feature and the intermediate portion may be wider than 
As to claim 18, the specification appears to lack proper antecedent basis for the intermediate section is flexible and comprises first and second segments with slot and tabs as provided by claim 15 lines 22-27. That is, such has not been described in the specification, shown in the drawings, and was not originally claimed. Thus, the specification fails to provide proper antecedent basis for the intermediate section is flexible and comprises first and second segments with slot and tabs as provided by claim 15 lines 22-27. Examiner suggests cancelling claim 18.
As to claim 19, the specification appears to lack proper antecedent basis for the bone contacting surface of the second bone engaging feature has the same width as the maximum width of the intermediate portion. The elected species of Figs. 4C and 4D is the only implant disclosed to have an adjustable section as provided by claim 15 lines 20-21 but is not shown or described in a manner to 
As to claim 21, the specification appears to lack proper antecedent basis for the adjustable section comprising a bendable element for an implant comprising an adjustable section with multiple removable segments of claim 1 lines 20-21. The elected species of Figs. 4C and 4D is the only implant disclosed to have an adjustable section but such is not disclosed to be both bendable and comprised of multiple removable segments. Thus, the specification fails to provide proper antecedent basis for the adjustable section comprising a bendable element of claim 21 for an implant comprising an adjustable section with multiple removable segments of claim 1 lines 20-21. Examiner suggests cancelling claim 21.

Drawings
The amendment filed November 30, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: New Figs. 4G and 4H showing slots 40 and tabs 42. At least the location, orientation, shape, and size .
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
implant with a first tip at the first free end of the first bone engaging feature that is wider than a maximum width of the intermediate portion and the second tip at the second free end of the second bone engaging feature that is at least as wide as the maximum width of the intermediate portion and the intermediate portion comprises an adjustable section of claim 1 lines 12-16 and 20. Examiner suggests cancelling claim 1 lines 12-16.
the bone contacting surface of the second bone engaging feature has the same width as the maximum width of the intermediate portion of claim 11 and d the intermediate portion comprises an adjustable section of claim 1 lines 20-22. Examiner suggests cancelling claim 11.
an implant with a first free end of the first bone engaging feature that is wider than a maximum width of the intermediate portion and the second free end of the second bone engaging feature that is at least as wide as the maximum width of the intermediate portion and the intermediate portion comprises at least one adjustable section of claim 15 lines 16-21. Examiner suggests cancelling claim 15 lines 16-19.
a first segment with a series of slots arranged linearly along a portion of a length of the first segment; and a second segment with a series of tabs arranged linearly along a portion of a length of the second segment, wherein the tabs engage the slots to couple the first segment to the second segment of claim 15 lines 23-27. As the first and second segments, slots, and tabs locations, orientations, shapes, and sizes were not originally described in the specification, shown in the drawings, or originally claimed, there is not support in the original application to broadly shown these claimed elements. Thus, Examiner suggests cancelling claim 15 lines 22-27.
the first and second segments of the intermediate portion are adjustable sections, wherein the adjustable sections are moveable relative to each other of claim 16 for an implant comprising a first segment with a series of slots arranged linearly along a portion of a length of the first segment; and a second segment with a series of tabs arranged linearly along a portion of a length of the second segment, wherein the tabs engage the slots to couple the first segment to the second segment of claim 15 lines 23-27. Examiner suggests cancelling claim 16.
the bone contacting surface of the second bone engaging feature has the same width as the maximum width of the intermediate portion of claim 19. Examiner suggests cancelling claim 19.
the adjustable section comprising a bendable element of claim 21 for an implant comprising an adjustable section with multiple removable segments of claim 1 lines 20-21. Examiner suggests cancelling claim 21.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1, 2, 4-7, 9-12, and 15-22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 2, 4-7, 9-12, 21, and 22, an implant with a first tip at the first free end of the first bone engaging feature that is wider than a maximum width of the intermediate portion and the second tip at the second free end of the second bone engaging feature that is at least as wide as the maximum width of the intermediate portion and the intermediate portion comprises an adjustable section of claim 1 lines 12-16 and 20 does not appear to be disclosed. Instead, the elected species of Figs. 4C and 4D is the only implant disclosed to have an adjustable section but is not shown or described in a manner to enable clear discernment regarding the relative sizing of the widths that are claimed. Indeed, while unclear, as can best be discerned from Figs. 4C and 4D, the intermediate portion appears to be as wide as the first bone engaging feature and the intermediate portion may be wider than the second bone engaging feature, which is contrary to what is claimed. Alternative implants of non-elected species do not disclose the claimed adjustable section, but Figs. 3B, 5, 7A, 7B, 8, 10, and 11C do appear to provide support for the claimed widths. Thus, an implant with a first tip at the first free end of the first bone engaging feature that is wider than a maximum width 
As to claim 11, the bone contacting surface of the second bone engaging feature has the same width as the maximum width of the intermediate portion does not appear to be disclosed. The elected species of Figs. 4C and 4D is the only implant disclosed to have an adjustable section as provided by claim 1 lines 20-22 but is not shown or described in a manner to enable clear discernment regarding the relative sizing of the widths that are claimed. Indeed, while unclear, as can best be discerned from Figs. 4C and 4D, and the intermediate portion may be wider than the second bone engaging feature, which is contrary to what is claimed. Thus, the bone contacting surface of the second bone engaging feature has the same width as the maximum width of the intermediate portion constitutes new matter. Examiner suggests cancelling claim 11.
As to claims 15-20, an implant with a first free end of the first bone engaging feature that is wider than a maximum width of the intermediate portion and the second free end of the second bone engaging feature that is at least as wide as the maximum width of the intermediate portion and the intermediate portion comprises at least one adjustable section of claim 15 lines 16-22 does not appear to be disclosed. Instead, the elected species of Figs. 4C and 4D is the only implant disclosed to have an adjustable section but is not shown or described in a manner to enable clear discernment regarding the relative sizing of the widths that are claimed. Indeed, while unclear, as 
As to claim 18, the intermediate section is flexible and comprises first and second segments with slot and tabs as provided by claim 15 lines 22-27 does not appear to be disclosed. That is, such has not been described in the specification, shown in the drawings, and was not originally claimed. Thus, the intermediate section is flexible and comprises first and second segments with slot and tabs as provided by claim 15 lines 22-27 constitutes new matter. Examiner suggests cancelling claim 18.
As to claim 21, the adjustable section comprising a bendable element for an implant comprising an adjustable section with multiple removable segments of claim 1 lines 20-21 does not appear to be disclosed. The elected species of Figs. 4C and 4D is the only implant disclosed to have an adjustable section but such is not disclosed to be both bendable and comprised of multiple removable segments. Thus, the adjustable section comprising a bendable element for an implant comprising an adjustable section .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Prasad et al. (US 2011/0093018, hereinafter “Prasad”).
As to claim 13, Prasad discloses a method of repositioning bones of a patient to a more anatomically correct position (Figs. 2, 6, and 8, ¶s 41, 45, and 46), the method comprising: engaging a first bone engaging feature (60) to a first bone (22) such that the first bone engaging feature wraps around a portion of the first bone in a medial-lateral direction (Figs. 2, 3A, 3B, 6, 7, 11, and 12, ¶44; where Fig. 2 identifies medial and lateral directions and Fig. 3C shows the curvature from medial to lateral, i.e. along the medial-lateral direction); engaging a second bone engaging feature (64) to a second bone (24) such that the second bone engaging feature wraps around a portion of the second bone in the medial-lateral direction (Figs. 2, 3A, 3B, 6, 7, 11, and 12, ¶44); and translating the first bone toward the second bone (¶45) with an intermediate portion (portion shown to extend between 60 and 64 in at least Fig. 3A) that connects the first and second bone engaging features (as defined, ¶45).

    PNG
    media_image1.png
    702
    1017
    media_image1.png
    Greyscale


Claim(s) 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Myerson et al. (US 2006/0241592, hereinafter “Myerson”).
As to claim 13, Myerson discloses a method of repositioning bones of a patient to a more anatomically correct position (Fig. 1,¶29), the method comprising: engaging a first bone engaging feature (see illustration of Fig. 2) to a first bone (1st Metatarsus, Fig. 1) such that the first bone engaging feature wraps around a portion of the first bone in a medial-lateral direction (Figs. 1-4; where medial and lateral are to the left and right of the foot shown in Fig. 1 respectively and Fig. 4 shows the curvature from medial to lateral, i.e. along the medial-lateral direction); engaging a second bone engaging feature (see illustration of Fig. 2) to a second bone (24) such that the second bone engaging 
As to claim 14, Myerson discloses positioning the intermediate portion dorsal to metatarsals of a foot of the patient (Fig. 2, ¶s 14 and 20), wherein the first bone is a first metatarsal and the second bone is a second metatarsal (Fig. 1).

    PNG
    media_image2.png
    696
    930
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4-7, 9, 10, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ameil et al. (US 6,077,263, hereinafter “Ameil”) in view of Michelson (US 2002/0183757).
As to claim 1, Ameil discloses an implant (Figs. 1-5) capable of use for repositioning bones of a patient (col. 3 lines 22-29), the implant comprising: a first bone engaging feature (see illustration of Figs. 4 and 5) with a first outer surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) and a first bone contacting surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) opposing the first outer surface (as defined, Figs. 1, 2, 4, and 5) capable of wrapping partially around a first bone (due to the shape as shown in Figs. 1, 2, 4, and 5) and defining a first free end of the implant (see illustration of Fig. 4, Figs. 1, 2, 4, and 5); a second bone engaging feature (see illustration of Figs. 4 and 5) with a second outer surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) and a second bone contacting surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) opposing the second outer surface (as defined, Figs. 1, 2, 4, and 5) capable of wrapping partially around a second bone (due to the shape as shown in Figs. 1, 2, 4, and 5) and defining a second free end of the implant (see illustration of Fig. 4, Figs. 1, 2, 4, and 5); and an intermediate portion (see illustration of Figs. 4 and 5) extending between and connecting the first and second bone engaging features (as defined, Figs. claim 4, Ameil discloses that the implant is substantially rigid (Figs. 1-5, abstract discloses use for fixing to vertebrae).As to claim 5, Ameil discloses that the intermediate portion is arranged such that, when the implant is engaged with the first and second bones that such is capable of partially wrapping around, the intermediate portion is positioned only dorsal to metatarsals of a foot of the patient (due to the shape, as the intermediate portion is all on the upper side of the implant as shown in Fig. 4). As to claim 6, Ameil discloses that the first bone engaging feature has a first radius of curvature (Fig. 4) and the second bone engaging feature has a second radius of curvature (Fig. 4) that is smaller than the first radius of curvature claim 7, Ameil discloses that the first bone engaging feature has a first arc length (Fig. 4) and the second bone engaging feature has a second arc length (Fig. 4) that is smaller than the first arc length (Fig. 4). As to claim 9, Ameil discloses that the first and second bone engaging features are capable of engaging metatarsals of a patient's foot (due to the shape as shown in Figs. 1 and 4) and to decrease an intermetatarsal angle between the metatarsals (due to the adjustment of the intermediate portion, e.g. when the first and second bone engaging features are positioned around metatarsals, Figs. 1 and 4). As to claim 10, Ameil discloses that the implant capable of use to treat hallux valgus or tailor's bunion (due to the shape as shown in Figs. 1 and 4). As to claim 22, Ameil discloses that the adjustable section further comprises a length adjustable element (Figs. 1 and 4, col. 3 line 61 – col. 4 line 4).
Ameil is silent to the adjustable section comprises multiple removable segments.
Michelson teaches a similar implant (Figs. 30-37) capable of use for repositioning bones of a patient (Fig. 30, abstract), the implant comprising: a first bone engaging feature (upper-right portion of 602 as shown in Fig. 30); a second bone engaging feature (lower-left portion of 604 as shown in Fig. 30); and an intermediate portion (666) extending between and connecting the first and second bone engaging features (Figs. 32-34) and defining an intermediate outer surface and an intermediate inner surface opposing the intermediate outer surface (Fig. 34); and wherein the intermediate portion comprises an adjustable section (Figs. 30, 31, and 36), and wherein the adjustable section comprises multiple removable segments (¶96) capable of use for increasing or decreasing a length of the adjustable section (¶96). 
. 


    PNG
    media_image3.png
    808
    1362
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    655
    909
    media_image4.png
    Greyscale


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ameil and Michelson in view of Biscup et al. (US 2011/0178552, hereinafter “Biscup”).
As to claim 2, the combination of Ameil and Michelson discloses the invention of clam 1.
The combination of Ameil and Michelson is silent to at least one of the first and second bone engaging features further includes at least one bone anchor hole configured to accept an anchoring element that anchors the implant to bone, and wherein the at least one bone anchor hole is positioned on a curved portion of at least one of the first and second bone engaging features.
Biscup teaches a similar implant (Figs. 19 and 20, ¶83 and 84) comprising: a first bone engaging feature (110, Figs. 19 and 20, ¶s 83 and 84) capable of wrapping  
One of ordinary skill in the art at the time of the invention would have been motivated to modify at least one of the first and second bone engaging features as disclosed by the combination of Ameil and Michelson by adding the holes and anchors as taught by Biscup in order to create a friction surface with bone or tissue so as to maintain the bone engaging feature in position on the bone or tissue and/or facilitate securing the bone engaging feature to the bone and/or tissue when the blades partially or fully penetrate into the bone and/or tissue (¶84), i.e. to provide additional securement after the implant is put into position on the bone and thereby avoid the anchor extending beyond the bone engaging feature during insertion and potentially catching and damaging surrounding tissue. 

Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ameil in view of Hogendijk et al. (US 6,051,007, hereinafter “Hogendijk”).
As to claim 12, the combination of Ameil and Michelson discloses the invention of claim 1.
The combination of Ameil and Michelson is silent to a kit containing multiple sizes of the implant of claim 1.
Hogendijk teaches a similar implant (Figs. 14 and 14A) comprising: a first bone engaging feature (610) capable of wrapping partially around a first bone (Fig. 14); a second bone engaging feature (630) capable of wrapping partially around a second bone (Fig. 14); and an intermediate portion (612, 632, 670) connecting the first and second bone engaging features (Fig. 14); further including a kit containing multiple sizes of the implant (col. 7 lines 16-18). Hogendijk teaches that the sizes and cross-sectional shapes of the implant portions can vary depending on the sizes and cross-sectional shapes of the bone halves about which they are positioned, and preferably will be selected to provide a secure fit about the bone halves to provide an optimum clamping force for reapproximating the sternum (col. 6 lines 59-64) as well as providing the implant portions in several different thickness sizes to fit a particular patient's sternum (col. 7 lines 15-19).
One of ordinary skill in the art at the time of the invention would have been motivated to specify that the implant as disclosed by the combination of Ameil and Michelson is a kit of multiple sizes of implant as taught by Hogendijk in order to enable selection of an implant to provide a secure fit about the bone portions to provide an .

Claim(s) 1, 11, 15-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biscup in view of Ameil.
As to claims 1 and 11, Biscup discloses an implant (Figs. 5 and 6) capable of use for repositioning bones of a patient (Figs. 1 and 2, ¶101), the implant comprising: a first bone engaging feature (114) with a first outer surface (see illustration of Fig. 6) and a first bone contacting surface (see illustration of Fig. 6) opposing the first outer surface (as defined, Fig. 6) capable of partially wrapping around a first bone (Figs. 1, 2, and 6) and defining a first free end of the implant (see illustration of Fig. 6, Figs. 2 and 6); a second bone engaging feature (124) with a second outer surface (see illustration of Fig. 6) and a second bone contacting surface (see illustration of Fig. 6) opposing the second outer surface (as defined, Fig. 6) capable of partially wrapping around a second bone (Figs. 1, 2, and 6) and defining a second free end of the implant (see illustration of Fig. 6, Figs. 2 and 6); an intermediate portion (see illustration of Fig. 6) extending between and connecting the first and second bone engaging features (Figs. 5 and 6, ¶91) and defining an intermediate outer surface (see illustration of Fig. 6) and an intermediate inner surface (see illustration of Fig. 6) opposing the intermediate outer surface (as defined, Fig. 6), wherein the first bone contacting surface includes a first tip at the first free end of the first bone engaging feature (Fig. 6); wherein the second bone contacting surface includes a second tip at the second free end of the second bone engaging feature (Fig. 6) that is at least as wide as the maximum width of the intermediate portion 
Biscup is silent to the first tip being wider than a maximum width of the intermediate portion, and the first height being larger than the second height.
Ameil teaches a similar implant (Figs. 1-5) capable of use for repositioning bones of a patient (col. 3 lines 22-29), the implant comprising: a first bone engaging feature (see illustration of Figs. 4 and 5) with a first outer surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) and a first bone contacting surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) opposing the first outer surface (as defined, Figs. 1, 2, 4, and 5) capable of wrapping partially around a first bone (due to the shape as shown in Figs. 1, 2, 4, and 5) and defining a first free end of the implant (see illustration of Fig. 4, Figs. 1, 2, 4, and 5); a second bone engaging feature (see illustration of Figs. 4 and 5) defining a second free end of the implant (see illustration of Fig. 4, Figs. 1, 2, 4, and 5); and an intermediate portion (see illustration of Figs. 4 and 5) extending between and connecting the first and second bone engaging features (as defined, Figs. 4 and 5) and defining an intermediate outer surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) and an intermediate inner surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) opposing the intermediate outer surface (as defined, Figs. 1, 2, 4, and 5); wherein the first bone contacting surface includes a first tip at the first free end of the first bone engaging feature that is wider 
Biscup, in an alternate embodiment, teaches a similar implant (¶19) comprising manufacturing in variable sizes to better meet the needs of the particular patient's anatomy (¶19). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the first tip as disclosed by Biscup to be wider than a maximum width of the intermediate portion as taught by Ameil in order to provide additional implant contact along the longer side of the bone (Biscup Fig. 1) to increase the stabilization of the bone and implant. That is, it would have been an obvious matter of design choice to modify the first tip as disclosed by Biscup to be wider than a maximum width of the intermediate portion as taught by Ameil, since such a modification would have involved a mere change in the size of a component which would result in a larger engagement surface with the bone and thus add more stability to the implant and bone.  A change in size is generally recognized as being within the level of ordinary skill in the art. One of ordinary skill in the art at the time of the invention would have been motivated to specify/clarify the first height that appears to be larger than the second in an alternate embodiment, in order to better meet the needs of the particular patient's anatomy (Biscup ¶19). 

As to claims 15-17, Biscup discloses an implant (Figs. 5 and 6) capable of use for repositioning bones of a patient (Figs. 1 and 2, ¶101), the implant comprising: a first bone engaging feature (114) with a first outer surface (see illustration of Fig. 6) and a first bone contacting surface (see illustration of Fig. 6) opposing the first outer surface (as defined, Fig. 6) capable of wrapping around and engaging a first bone (Figs. 1, 2, and 6) and defining a first free end of the implant (see illustration of Fig. 6, Figs. 2 and 6); a second bone engaging feature (124) with a second outer surface (see illustration of Fig. 6) and a second bone contacting surface (see illustration of Fig. 6) opposing the second outer surface (as defined, Fig. 6) capable of wrapping around and engaging a claim 16, Biscup discloses that the first and second segments of the claim 17, Biscup discloses that the first and second bone engaging features are capable of engaging metatarsals of the patient's foot (due to the shape of the implant as shown in Figs. 5 and 6, which is shown to grip bone in Figs. 1 and 2, ¶s 91 and 101) and are capable of decreasing an intermetatarsal angle between the metatarsals (due to the shape of the implant as shown in Figs. 5 and 6, which is shown to grip bone in Figs. 1 and 2, ¶s 91 and 101). 
Biscup is silent to the first bone contacting surface at the first free end of the first bone engaging feature is wider than a maximum width of the intermediate portion, and wherein at least one bone anchor hole is positioned on a curved portion of at least one of the first and second bone engaging features. 
Ameil teaches a similar implant (Figs. 1-5) capable of use for repositioning bones of a patient (col. 3 lines 22-29), the implant comprising: a first bone engaging feature (see illustration of Figs. 4 and 5) with a first outer surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) and a first bone contacting surface (see illustration of Fig. 4, Figs. 1, 2, 4, and 5) opposing the first outer surface (as defined, Figs. 1, 2, 4, and 5) capable of wrapping partially around a first bone (due to the shape as shown in Figs. 1, 2, 4, and 5) and defining a first free end of the implant (see illustration of Fig. 4, Figs. 1, 2, 4, and 5); a second bone engaging feature (see illustration of Figs. 4 and 5) defining a second free end of the implant (see illustration of Fig. 4, Figs. 1, 2, 4, and 5); and an intermediate portion (see illustration of Figs. 4 and 5) extending between and connecting the first and second bone engaging features (as defined, Figs. 4 and 5) and defining an intermediate 
Biscup, in an alternate embodiment, teaches a similar implant (Figs. 19 and 20, ¶83 and 84) comprising: a first bone engaging feature (110, Figs. 19 and 20, ¶s 83 and 84) capable of wrapping partially around a first bone (Figs. 19 and 20, ¶s 83 and 84) and defining a first free end of the implant (115, Figs. 19 and 20, ¶s 83 and 84); a second bone engaging feature (120, ¶s 83 and 84, Fig. 3) capable of wrapping partially around a second bone and defining a second free end of the implant (¶s 83 and 84, Fig. 3); and an intermediate portion (130, ¶s 83 and 84, Fig. 3) extending between and connecting the first and second bone engaging features (¶s 83 and 84, Fig. 3); wherein at least one bone anchor hole (hole shown in Figs. 19 and 20 holding screw 162 and 166s) is positioned on a curved portion of at least one of the first and second bone engaging features (Figs. 19 and 20, ¶s 83 and 84). 
in an alternate embodiment, in order to create a friction surface with bone or tissue so as to maintain the bone engaging feature in position on the bone or tissue and/or facilitate securing the bone engaging feature to the bone and/or tissue when the blades partially or fully penetrate into the bone and/or tissue (¶84), i.e. to provide additional securement after the implant is put into position on the bone and thereby avoid the anchor extending beyond the bone engaging feature during insertion and potentially catching and damaging surrounding tissue. 

As to claim 19, the combination of Biscup and Ameil discloses the invention of claim 15 as well as that the second bone contacting surface at the second free end of  
The combination of Biscup and Ameil is silent to the second bone contacting surface at the second free end of the second bone engaging feature has a same width as the maximum width of the intermediate portion.
It would have been an obvious matter of design choice to specify that the second bone contacting surface at the second free end of the second bone engaging feature that appears to be generally of a same width as the maximum width of the intermediate portion of the combination of Biscup and Ameil has a same width as the maximum width of the intermediate portion, since such a modification/clarification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 

As to claim 20, the combination of Biscup and Ameil discloses the invention of claim 15 as well as that the first bone contacting surface of the first bone engaging features has a first height (see illustration of Fig. 6), the second bone contacting surface of the second bone engaging features has a second height (see illustration of Fig. 6), and the first height appears to be larger than the second height (Fig. 6).
The combination of Biscup and Ameil is silent to the first height being larger than the second height.
One of ordinary skill in the art at the time of the invention would have been motivated to specify/clarify the first height that appears to be larger than the second height as disclosed by the combination of Biscup and Ameil is larger than the second .


    PNG
    media_image5.png
    873
    1345
    media_image5.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/AMY R SIPP/Primary Examiner, Art Unit 3775